DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 3 recite the limitations "the first transistor", “the first wiring: “the second transistor,” “the third transistor”, “the second wiring”, “the fourth transistor,” “the fifth transistor,” “the fourth wiring”.  There is insufficient antecedent basis for this limitation in the claims and therefore these limitaiton render the claims indefinite.
Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Claims 1 and 2 recites eight transistors and fifths wiring. However, from the claim language it is unclear what the structural relationships between an eight transistor and wirings.
Claim 3 recites limitations “wherein a first signal is input to the first wiring,
 wherein a first power supply potential is input to the second wiring, wherein the third wiring outputs a second signal, wherein a second power supply potential is input to the fourth wiring, wherein a third signal is input to the fifth wiring.” These limitations directed to the method steps of using the apparatus. And according to MPEP 2173.05, II, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 2 and 3 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Akimoto (US 2021/0359134).
The applied reference has a common assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
Regarding claim 2, Akimoto discloses a semiconductor device comprising a circuit comprising: first to eighth transistors (Fig.19, numerals 5571-5577) ; first to fifth wirings (5501-5506), and wherein one of a source and a drain of the first transistor (5571) is electrically connected to the first wiring (5504), wherein the other of the source and the drain of the first transistor (5571)is electrically connected to the third wiring (5503), wherein one of a source and a drain of the second transistor (5572) is electrically connected to the third wiring (5502), wherein the other of the source and the drain of the second transistor is electrically connected to the second wiring (5506), wherein one of a source and a drain of the third transistor  (5573) is electrically connected to a gate of the third transistor (5573), wherein the other of the source and the drain of the third transistor (5573) is electrically connected to a gate of the second transistor (5572), wherein one of a source and a drain of the fourth transistor (5574) is electrically connected to the gate of the second transistor (5572), wherein the other of the source and the drain of the fourth transistor (5574) is electrically connected to the second wiring (5506), wherein a gate of the fourth transistor (5574)is electrically connected to a gate of the first transistor (5571), wherein one of a source and a drain of the fifth transistor (5575) is electrically connected to the fourth wiring (5505), - 3 -Application Serial No. 17/367,689 Attorney Docket No. 0756-12175 wherein the other of the source and the drain of the fifth transistor  (5575) is electrically connected to the gate of the first transistor (5571), wherein a gate of the fifth transistor (5575) is electrically connected to the fifth wiring (5501), wherein one of a source and a drain of the sixth transistor (5576) is electrically connected to the gate of the first transistor (5571), wherein the other of the source and the drain of the sixth transistor (5576) is electrically connected to the second wiring (5506), wherein a gate of the sixth transistor (5576) is electrically connected to the gate of the second transistor (5572), wherein one of a source and a drain of the seventh transistor (5577) is electrically connected to the gate of the first transistor (5571), wherein the other of the source and the drain of the seventh transistor (5577)is electrically connected to the second wiring (5506), wherein each of the first to eighth transistors comprises an oxide semiconductor layer comprising a channel region, and wherein the oxide semiconductor layer comprises indium, zinc, and gallium ([0121]).
Regarding claim 3, Akimoto discloses a semiconductor device comprising a circuit comprising: first to eighth transistors (Fig.19, numerals 5571-5577); first to fifth wirings (5501-5506), and wherein one of a source and a drain of the first transistor (5571) is electrically connected to the first wiring (5504), wherein the other of the source and the drain of the first transistor (5571) is electrically connected to the third wiring (5503), wherein one of a source and a drain of the second transistor (5572) is electrically connected to the third wiring (5503), wherein the other of the source and the drain of the second transistor (5572) is electrically connected to the second wiring (5506), wherein one of a source and a drain of the third transistor (5573) is electrically connected to a gate of the third transistor (5573), - 4 -Application Serial No. 17/367,689 Attorney Docket No. 0756-12175 wherein the other of the source and the drain of the third transistor  (5573) is electrically connected to a gate of the second transistor (5572), wherein one of a source and a drain of the fourth transistor (5574) is electrically connected to the gate of the second transistor (5572), wherein the other of the source and the drain of the fourth transistor  (5574) is electrically connected to the second wiring (5506), wherein a gate of the fourth transistor (5574) is electrically connected to a gate of the first transistor (5571), wherein one of a source and a drain of the fifth transistor (5575) is electrically connected to the fourth wiring (5505), wherein the other of the source and the drain of the fifth transistor is electrically connected to the gate of the first transistor (5571), wherein a gate of the fifth transistor (5575) is electrically connected to the fifth wiring (5501), wherein one of a source and a drain of the sixth transistor (5576) is electrically connected to the gate of the first transistor (5571), wherein the other of the source and the drain of the sixth transistor (5576) is electrically connected to the second wiring (5506), wherein a gate of the sixth transistor (5576) is electrically connected to the gate of the second transistor (5572), wherein one of a source and a drain of the seventh transistor  (5577) is electrically connected to the gate of the first transistor (5571), wherein the other of the source and the drain of the seventh transistor (5577) is electrically connected to the second wiring (5506), wherein a first signal is input to the first wiring (5504) ([0145]), wherein a first power supply potential is input to the second wiring (5506) ([0122]), wherein the third wiring (5503) outputs a second signal ([0141]), wherein a second power supply potential is input to the fourth wiring (5505), wherein a third signal is input to the fifth wiring, wherein each of the first to eighth transistors comprises an oxide semiconductor layer comprising a channel region, and - 5 -Application Serial No. 17/367,689 Attorney Docket No. 0756-12175 wherein the oxide semiconductor layer comprises indium, zinc, and gallium ([0121]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIA SLUTSKER/Primary Examiner, Art Unit 2891